DETAILED ACTION


1.	This action is responsive to an Applicant’s reply filed on 3/15/2021.
 
2.	Claims 1, 2, 5-16, 18-20, 22 and 23 are pending.  Claims 1, 9, and 15 are independent.  Claims 1, 2, 5 and 11 are currently amended.  Claims 3, 4, 17 and 21 are canceled.  Claims 22 and 23 are new.  Amendments to the claims are accepted.

Response to Arguments

3.	Applicant's arguments filed on 3/15/2021 have been fully considered; however, they are not persuasive.

	Applicant alleged that “there is nothing in [para. 100 and 272 of Abraham], or Abraham in general, that teaches or suggests radio resource allocations for device pairing” (page 10 of Applicant's Remarks).  Examiners respectfully disagree.  As being acknowledged by Applicant (Applicant’s Remarks on 5/19/2020), Abraham discloses time/channel resource allocation/negotiation for connection setup [para. 129 and 132-134; exchanging availability and scheduling information between stations].  The connection setup is a pair-wise connection setup to connect or pair two wireless devices, e.g. two STAs, participating in NAN [para. 128].  Thus, Abraham’s pair-wise connection setup is device paring as recited in the claims.

	Furthermore, Abraham’s time/channel resource allocation/negotiation in the pair-wise connection setup is also directed towards authentication of the wireless device and future 

	Accordingly, rejections of pending claims 1, 2, 5-16, 18-20, 22 and 23 are maintained.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 2, 5, 9-11, 15, 16, 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (WO 2013/100912) in view of Abraham (US PG Pub. 2016/0286398).
	As regarding independent claim 1, Gong discloses A wireless station, comprising: 
at least one antenna [p. 6 lines 9-20; antenna for radio transmission]; 
at least one radio in communication with the at least one antenna and configured to perform communications via a Wi-Fi interface [p. 6 lines 9-20; Wi-Fi interface]; and 
at least one processor in communication with the at least one radio [p. 5 line 34 thru p. 6 line 6 line 1; processor 106]; 
wherein the at least one processor is configured to cause the wireless station to:
establish, with a peer wireless station, a peer-to-peer data communication session via exchange of one or more service discovery frames [p. 4 lines 2-5 and p. 8 line 27 thru p. 9 line 7; establishing peer to peer communication via discovery operation]; 
obtain device pairing information via an out-of-band (OOB) mechanism [p. 8 lines 1-11 and p. 13 lines 24-31; exchanging paring information via OOB mechanism]; 
Gong does not explicitly disclose exchang[ing] the device pairing information and scheduling information with the peer wireless station via transmission of one or more management frames; however, Abraham discloses it [para. 129 and 132-134; exchanging availability and scheduling information between stations].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Gong's wireless device to further comprise the missing limitation, disclosed by Abraham, so that data may be communicated over a datalink between two peer stations based on the exchanged scheduling information [Abraham para. 10].
Abraham further discloses wherein the scheduling information includes a radio resource allocation for the device pairing [FIG. 2B, para. 100 and 272; exchanging of time/channel resource for pair-wise connection setup between two wireless devices STAs]. 
authenticate the peer wireless station based on the exchange of device pairing information [p. 17 lines 14-21; authenticating a peer wireless station based on OOB information]; 
Gong does not explicitly disclose the peer wireless device is configured to install a pairwise transient key (PTK), wherein the PTK is based, at least in part, on the device pairing information, wherein the PTK protects a data frame exchanged at a medium access control (MAC) layer of the wireless station.  However, Abraham discloses it [para. 332 and 393; generating a pairwise transient key (PTK) based on a pairwise master key (PMK) or a public key, wherein the PTK secures NAN data path (NDP) at NAN or MAC layer]; and 
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Gong's wireless device to further comprise the missing limitation, disclosed by Abraham, in order to provide protection for unicast communication between two peer devices [Abraham para. 392].
Gong further discloses that the peer wireless device is configured to install a session key, wherein the session key is based, at least in part, on the device pairing information, and wherein the session key protects a data frame exchanged at one or more higher layers, above the MAC layer, of the wireless station [p. 8 lines 3-7 and p. 17 lines 14-19; installing session key, based on the pairing information, to secure layer 3].  

As regarding independent claim 2, Gong and Abraham further disclose The wireless station of claim 1, wherein the OOB mechanism comprises at least one of:
a quick response (QR) code scan [Gong p. 3 lines 10-20; OOB including barcodes comprising QR code]. 

As regarding independent claim 5, Gong and Abraham further disclose The wireless station of claim 1, wherein the device pairing information comprises at least one of:
a shared key [Gong p.11 line 7 thru p. 12 line 8; a shared passcode/secret used for securing layer 3 connection between client and server].  

As regarding independent claim 9, Gong and Abraham further disclose An apparatus, comprising: 
a memory [Gong p. 5 line 33 thru p. 6 line 8]; and 
at least one processor in communication with the memory [Gong p. 5 line 33 thru p. 6 line 8], wherein the at least one processor is configured to:
obtain device pairing information via an out-of-band (OOB) mechanism for securing a peer-to-peer data communication session established with a neighboring wireless station [Gong p. 8 lines 1-11 and p. 13 lines 24-31; exchanging paring information via OOB mechanism]; 
authenticate the neighboring wireless station based on an exchange of the device pairing information and scheduling information associated with the apparatus [Abraham para. 129, 132-134, and 347; exchanging availability and scheduling information between stations for authentication || Gong p. 17 lines 14-21; authenticating a peer wireless station based on OOB information], wherein the scheduling information includes a radio resource allocation for the device pairing ; 
secure a medium access control (MAC) layer connection with the neighboring wireless station via a pairwise transient key (PTK), wherein the PTK is based, at least in part, on the device pairing information [Abraham para. 332 and 393; generating a pairwise transient key (PTK) based on a pairwise master key (PMK) or a public key, wherein the PTK secures NAN data path (NDP) at NAN or MAC layer]; and 
secure a higher layer connection with the neighboring wireless station via a session key, wherein the session key is based, at least in part, on the device pairing information [Gong p. 8 lines 3-7 and p. 17 lines 14-19; installing session key, based on the pairing information, to secure layer 3].  

As regarding independent claim 10, Gong and Abraham further disclose The apparatus of claim 9, wherein the device pairing information and the scheduling information associated with the apparatus are exchanged via one or more management frames [Abraham para. 133; management discovery frames include scheduling information].  

As regarding independent claim 11, Gong and Abraham further disclose The apparatus of claim 9, wherein the device pairing information comprises at least one of: 
a shared secret; 
a shared key; or Atty. Dkt. No.: 1888-18101 Page 36 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C. 
a public key [Abraham para. 332 and 393; generating a pairwise transient key (PTK) based on a pairwise master key (PMK) or a public key, wherein the PTK secures NAN data path (NDP) at NAN or MAC layer].  

As regarding independent claim 15, Gong and Abraham further disclose A non-transitory computer readable memory medium storing program instructions executable by processing circuitry [Gong p. 5 line 33 thru p. 6 line 8] to cause a wireless station to: 
exchange one or more service discovery frames (SDFs) to establish a datapath with a peer wireless station, wherein the datapath is not secure [Gong p. 4 lines 2-5 and p. 8 line 27 thru p. 9 line 7; establishing peer to peer communication via discovery operation]; 
authenticate the peer wireless station via an exchange of device pairing information and scheduling information associated with the wireless station [Abraham para. 129, 132-134, and 347; exchanging availability and scheduling information between stations for authentication || Gong p. 17 lines 14-21; authenticating a peer wireless station based on OOB information], wherein the device pairing information is obtained via an out-of-band (OOB) mechanism [Gong p. 8 lines 1-11 and p. 13 lines 24-31; exchanging paring information via OOB mechanism], and wherein the scheduling information includes a radio resource allocation for the device pairing [Abraham FIG. 2B, para. 100 and 272; exchanging of time/channel resource for pair-wise connection setup between two wireless devices STAs];  Atty. Dkt. No.: 1888-18101 Page 37 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C. 
secure the datapath with the peer wireless station via installation of a pairwise transient key (PTK), wherein the installation of the PTK is based on a derived and verified pairwise master key (PMK) that is based, at least in part, on the device pairing information [Abraham para. 332 and 393; generating a pairwise transient key (PTK) based on a pairwise master key (PMK) or a public key, wherein the PTK secures NAN data path (NDP) at NAN or MAC layer]; and 
secure at least one higher layer connection with the peer wireless station via installation of a session key that is based, at least in part, on the device pairing information [Gong p. 8 lines 3-7 and p. 17 lines 14-19; installing session key, based on the pairing information, to secure layer 3].  

As regarding independent claim 16, Gong and Abraham further disclose The non-transitory computer readable memory medium of claim 15, wherein the device pairing information and scheduling information associated with the wireless station are exchanged via one or more management frames [[Abraham para. 133; management discovery frames include scheduling information].  

As regarding independent claim 18, Gong and Abraham further disclose The non-transitory computer readable memory medium of claim 15, wherein the OOB mechanism comprises a near field communication (NFC) exchange [Gong p. 3 lines 10-20; OOB including NFC].  

As regarding claim 22, Gong and Abraham further disclose The non-transitory computer readable memory medium of claim 15,
wherein the radio resource allocation includes a resource allocation for device pairing message exchange and subsequent security setup message exchange [Abraham para. 129 and 132-134; exchanging availability and scheduling information between stations for pairwise connection setup], wherein the OOB mechanism comprises a quick response (QR) code scan [Gong p. 3 lines 10-20; OOB including barcodes comprising QR code], and wherein the device pairing information comprises at least one of a shared secret and a shared key [Gong p.11 line 7 thru p. 12 line 8; a shared passcode/secret used for securing layer 3 connection between client and server].

As regarding claim 23, Gong and Abraham further disclose The wireless station of claim 1, wherein the radio resource allocation includes a resource allocation for subsequent security setup message exchange [Abraham para. 129 and 132-134; exchanging availability and scheduling information between stations for pairwise connection setup].

7.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (WO 2013/100912) in view of Abraham (US PG Pub. 2016/0286398) further in view of Bajic (US PG Pub. 2011/0291803).
As regarding independent claim 6, Gong and Abraham disclose The wireless station of claim 1, wherein the at least one processor is further configured to install the PTK [Abraham para. 332 and 393; generating a pairwise transient key (PTK) based on a pairwise master key (PMK) or a public key, wherein the PTK secures NAN data path (NDP) at NAN or MAC layer].
Gong and Abraham do not explicitly disclose the at least one processor is further configured to derive a pairwise master key (PMK) based at least in part on the device pairing information; and verify the PMK.  However, Bajic discloses it [para. 54, 63, and 66; the pair-wise master key is derived from a shared secret and is used for mutual authentication after being verified].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Gong and Abraham's wireless device to further comprise the missing limitations, disclosed by Bajic, as a technique in mutual authentication between two wireless stations.

As regarding independent claim 12, Gong, Abraham, and Bajic disclose The apparatus of claim 9, wherein the PTK is installed and installation of the PTK includes derivation and verification of a pairwise master key (PMK) that is based, at least in part, on the device pairing information [Bajic para. 54, 63, and 66; the pair-wise master key is derived from a shared secret and is used for mutual authentication after being verified].  

8.	Claims 7, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (WO 2013/100912) in view of Abraham (US PG Pub. 2016/0286398) further in view of Zalewski (US Patent 8,888,337).
As regarding independent claim 7, Gong and Abraham do not explicitly disclose The wireless station of claim 1, wherein the at least one processor is further configured to cause the wireless station to:
receive a service discovery frame (SDF) from a second peer wireless station, wherein the SDF includes at least one of a device identifier or a long-term key identifier; 
determine based on at least one of the device identifier or the long-term key identifier that the second peer wireless station has previously been authenticated; and 
establish a secured datapath connection based at least in part on the second peer wireless station previously being authenticated. Atty. Dkt. No.: 1888-18101 Page 35 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.  
	Zalewski, however, discloses a processor, included in a wireless electronic device, configured to:
receive a service discovery frame (SDF) from a second peer wireless station, wherein the SDF includes at least one of a device identifier or a long-term key identifier [col. 96 lines 54-67; receiving discovery frame including a unique identifier of the wireless device during performing discovery of networks]; 
determine based on at least one of the device identifier or the long-term key identifier that the second peer wireless station has previously been authenticated [col. 96 lines 54-67; determining the wireless device has been previously authenticated based on the unique identifier of the wireless device]; and 
establish a secured datapath connection based at least in part on the second peer wireless station previously being authenticated [col. 96 lines 54-67; allowing secure access based on the wireless device previously being authenticated]. Atty. Dkt. No.: 1888-18101 Page 35 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.  
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Gong and Abraham's wireless device to further comprise the missing limitations, disclosed by Zalewski, in order to save time by not requiring a wireless station that has previously been authenticated to go thru the authentication process again.

As regarding independent claim 13, Gong Abraham, and Zalewski further disclose The apparatus of claim 9, wherein the at least one processor is further configured to:
receive one or more service discovery frames (SDFs) from a second neighboring wireless station, wherein the one or more SDFs include at least one of a device identifier or a long- term key identifier [Zalewski col. 96 lines 54-67; receiving discovery frame including a unique identifier of the wireless device during performing discovery of networks]; 
determine based on at least one of the device identifier or the long-term key identifier that the second neighboring wireless station has previously been authenticated [Zalewski col. 96 lines 54-67; determining the wireless device has been previously authenticated based on the unique identifier of the wireless device]; and 
establish a secured peer-to-peer data communication based on the second neighboring wireless station previously being authenticated [Zalewski col. 96 lines 54-67; allowing secure access based on the wireless device previously being authenticated].  

As regarding independent claim 19, Gong Abraham, and Zalewski further disclose The non-transitory computer readable memory medium of claim 15, wherein the program instructions are further executable to: 
receive an SDF from a second peer wireless station, wherein the SDF includes at least one of a device identifier or a long-term key identifier [Zalewski col. 96 lines 54-67; receiving discovery frame including a unique identifier of the wireless device during performing discovery of networks]; 
determine based on at least a portion of the SDF that the second peer wireless station has previously been authenticated [col. 96 lines 54-67; determining the wireless device has been previously authenticated based on the unique identifier of the wireless device]; and 
Atty. Dkt. No.: 1888-18101 Page 38 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.establish a secured datapath connection based at least on the second peer wireless station previously being authenticated [Zalewski col. 96 lines 54-67; allowing secure access based on the wireless device previously being authenticated].  

As regarding independent claim 20, Gong Abraham, and Zalewski further disclose The non-transitory computer readable memory medium of claim 19, wherein the program instructions are further executable to:
secure one or more higher layer connections with the second peer wireless station via installation of a session key that is based, at least in part, on the second peer wireless station previously being authenticated [Zalewski col. 96 lines 54-67; allowing secure access based on the wireless device previously being authenticated].

9.	Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (WO 2013/100912) in view of Abraham (US PG Pub. 2016/0286398) in view of Zalewski (US Patent 8,888,337) and further in view of Jung (US PG Pub. 2016/0029215).
As regarding independent claim 8, Gong, Abraham, and Zalewski disclose The wireless station of claim 7, wherein, to determine that the second peer wireless station has previously been authenticated [Zalewski col. 96 lines 54-67; determining the wireless device has been previously authenticated based on the unique identifier of the wireless device].
Gong, Abraham, and Zalewski do not explicitly disclose the at least one processor is further configured to cause the wireless station to:
determine that at least one long-term key identified by the second peer wireless station has not expired.  However, Jung discloses it [para. 83; determining whether the expiration time of the encryption key associated with the detected identification (ID) is valid or has not expired].  
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Gong, Abraham and Zalewski's wireless device configured to further determine that at least one long-term key identified by the second peer wireless station has not expired, disclosed by Jung, in order to control the time allowing security access to a wireless station that has previously been authenticated without requiring the wireless station to go thru the authentication process again.

As regarding independent claim 14, Gong, Abraham, Zalewski, and Jung disclose The apparatus of claim 13, wherein, to determine that the second neighboring wireless station has previously been authenticated, the at least one processor is further configured to:
determine that at least one long-term key identified by the second neighboring wireless station has not expired [Jung para. 83; determining whether the expiration time of the encryption key associated with the detected identification (ID) is valid or has not expired].  








Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433


/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433